DETAILED ACTION

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to simply training a computational model to identify fruit without significantly more. The claims could constitute a mental process--concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Claim 1, for example, describes obtaining training images of fruit, determining contours in the fruit images and training a model using the contours to identify fruit. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the additional limitations of a “processor” and “memory”. These elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The following were recognized by the courts as well-understood, routine or conventional computer functions: Performing computational steps on a computer, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The remaining claims likewise fail to add significantly more than the generic computer implementation of the abstract idea of training a model to identify fruit.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim should be amended as follows: “one or more processors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhary (US PGPub 2021/0158041) in view of Grant (US PGPub 2020/0286282).
Regarding claim 1, Chowdhary discloses a method of training a computational model to identify plants in agricultural plot images, the method comprising: (Chowdhary is a system for using robotic computer vision to recognize crops such as corn stalks in agricultural plot images. See ¶ 0106 teaches automated plant size monitoring using a moving camera attached to a vehicle.)
at a computer system having one or more processors, and memory storing one or more programs for execution by the one or more processors: (¶ 0350)
obtaining, in electronic format, a training dataset, wherein the training dataset comprises a plurality of training images from a plurality of agricultural plots, wherein each training image is from a respective agricultural plot in the plurality of agricultural plots and comprises at least one identified plant; (¶ 0212 teaches obtaining an electronic training dataset by collecting images from corn fields with a mobile robot. Also see Fig. 26 and ¶ 0214 which teach obtaining individual images for each corn plant plot.)
determining, for each respective fruit in each respective training image in the plurality of training images, a corresponding contour; and (¶ 0212 teaches that each training image collected is processed to extract patches of the stalk/stem which are cropped from the images and labeled. ¶ 0217 also teaches extracting the stalk/stem. ¶ 0135 teaches details of foreground extraction and ¶ 0208 teaches the ROI (region of interest) scan.)
training an untrained or partially trained computational model using at least the corresponding contour for each respective fruit in each respective training image in the plurality of training images, thereby obtaining a first trained computational model that is configured to identify fruit in agricultural plot images. (¶ 0212-0213 and 0215 teach training an SVM (support vector machine) based on the collected training images. ¶ 0209 and 0214 teach training a CNN (convolutional neural network). Training is based on a combination of these two machine learning algorithms.)
In the field of image-based crop monitoring Grant teaches identifying fruit. (Grant is a system for using a trained computational model to identify grapes in a series of 2D images and then perform structure-from-motion analysis to generate 3D image data for the identified grapes. ¶ 0042 teaches training the machine learning model.)
It would have been obvious to one of ordinary skill in the art to have combined Chowdhary’s camera-based crop monitoring with Grant’s camera-based crop monitoring. Chowdhary teaches training machine learning algorithms to recognize plants in a field from images taken by a robotic device. Grant likewise teaches training machine learning algorithms to recognize plants in a field from images taken by a robotic device, and specifically teaches doing so for fruit, rather than corn stalks. The combination constitutes the repeatable and predictable result of simply applying Grant’s technique here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the method of claim 1, wherein the plurality of training images comprises at least 10 training images, at least 20 training images, at least 50 training images, at least 100 training images, at least 250 training images, at least 500 training images, at least 1000 training images, at least 2500 training images, or at least 5000 training images. (Chowdhary ¶ 0213 and Table 00007 teach using 600-800 original training images, which are then deformed to generate more training images.)
Regarding claim 3, the above combination discloses the method of claim 1, wherein the plurality of agricultural plots comprises at least 2 agricultural plots, at least 5 agricultural plots, at least 10 agricultural plots, at least 20 agricultural plots, at least 50 agricultural plots, or at least 100 agricultural plots. (As above, Chowdhary ¶ 0213 and Table 00007 teach using 600-800 original training images, which are then deformed to generate more training images. Each of these images corresponds to one corn plant plot, as seen in Fig. 26 and ¶ 0214 which teach obtaining the individual images for each corn plant plot.)
Regarding claim 4, the above combination discloses the method of claim 1, wherein the untrained or partially trained computational model is based on a neural network algorithm, a support vector machine algorithm, a decision tree algorithm, an unsupervised clustering algorithm, a supervised clustering algorithm, a logistic regression algorithm, a mixture model, or a hidden Markov model. (Chowdhary teaches training a neural network and support vector machine algorithm, ¶ 0212 and 0209.)
Regarding claim 5, the above combination discloses the method of claim 1, wherein the untrained or partially trained computational model is a multinomial classifier. (Grant ¶ 0040 as well as 0042 teach that its trained neural network is a multinomial classifier, classifying into three or more classes.)
Claims 6-10 are the system claims corresponding to the method of claims 1-5. Remaining limitations are rejected similarly. See detailed analysis above. 
Claims 11-15 are the non-transitory computer readable medium claims corresponding to the method of claims 1-5. Chowdhary ¶ 0236 teaches a computer readable medium. Remaining limitations are rejected similarly. See detailed analysis above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822. The examiner can normally be reached Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             	
/AMANDEEP SAINI/           Primary Examiner, Art Unit 2661